EXHIBIT 10.27

LOAN AGREEMENT

THIS IS A LOAN AGREEMENT (the “Agreement”), dated as of the 14th day of January,
2004, between Transnational Industries, Inc., a Delaware corporation, and Spitz,
Inc., a Delaware corporation (individually, collectively, jointly and severally
referred to as the “Borrower”), with an address of P.O. Box 198, Route 1, Chadds
Ford, Pennsylvania 19317, and FIRST KEYSTONE BANK (“Lender”), a federally
chartered stock savings bank organized and existing under the laws of the United
States of America, with a principal business office located at 22 West State
Street, Media, Pennsylvania, 19063.

1.   DEFINITIONS. The following terms when used in this Agreement shall have the
respective meanings set forth below:

1.1.          Assignments: Additional collateral for the Loan, including,
without limitation, (i) a Collateral Assignment of Agreements Affecting Real
Estate,including without limitation, all approvals, permits, contracts and
warranties related to the Land; and (ii) an Assignment of Rents, Profits and
Leases.

1.2           Borrower: Transnational Industries, Inc., a Delaware corporation,
and Spitz, Inc., a Delaware corporation, individually, collectively, jointly and
severally.

1.3.          Closing Date: The date of the execution and delivery of this
Agreement by Borrower and Lender.

1.4.          Collateral: The real property and personal property pledged to
Lender to secure the Loan pursuant to the Mortgage and the Assignments,
including, without limitation, the Land and the improvements thereon.

1.5.          Commitment Letter: A certain Commitment Letter from Lender to
Borrower dated December 19, 2004

1.6.          Event of Default: The occurrence of any event described in
Paragraph 5.1 hereof.

1.7.          Governmental Authority: The United States of America, the
Commonwealth of Pennsylvania, and any political subdivision thereof in which the
Land is located including without limitation the County of Delaware, the
Township of Chadds Ford, and any agency, department, court, commission, board,
bureau or instrumentality of any of them which exercises jurisdiction over the
Land or Borrower.

1.8.          Land: The real property currently occupied by Borrower located at
Route 1, Chadds Ford Township, Delaware County, Pennsylvania, being Folio No.
04-00-00034-02, as more particularly described on Exhibit “A” to the

1


--------------------------------------------------------------------------------


Mortgage, together with all of the property rights, title, interests, easements
and other rights appurtenant to such real property and defined in the Mortgage
as the Mortgaged Property.

1.9.          Legal Requirements: All applicable laws, statutes, ordinances,
rulings, regulations, codes, decrees, orders, judgments, conditions,
restrictions and requirements of any Governmental Authority, including, without
limitation, agreements, requirements, restrictions and conditions related to any
permit, approval or other grant of authority.

1.10.        Loan: The credit facility of Three Million Two Hundred Thousand
($3,200,000.00) Dollars to be advanced by Lender to Borrower pursuant to this
Agreement and to be evidenced by the Note and secured by, among other things,
the Mortgage and the Assignments.

1.11.        Loan Documents: All agreements, documents, instruments,
certificates, legal opinions and other papers executed and delivered or
otherwise furnished by Borrower to Lender in connection with the Loan including,
without limitation, this Agreement, the Commitment Letter, the Note, the
Mortgage, and the Assignments.

1.12.        Maturity Date: January 13, 2024.

1.13.        Mortgage: The mortgage of even date herewith from Borrower to
Lender granting a first lien mortgage and security interest in, among other
things, (i) the Land, and (ii) all personal property of Borrower located on the
Land.

1.14.        Note: The mortgage note of even date herewith from Borrower to
Lender evidencing the Loan in the amount of Three Million Two Hundred Thousand
($3,200,000.00) Dollars and all extensions, renewals and modifications thereof.

1.15.        Permitted Exceptions: The title exceptions not removed at the
closing of the Loan from Title Insurance Commitment No. 03-1156 dated effective
October 30, 2003, issued by Strong Abstract, Inc. agent for First American Title
Insurance Company, as approved by Lender in its sole discretion.

1.16.        Title Agent: Strong Abstract, Inc., agent for First American Title
Insurance Company.

2.   LOAN.

2.1.          General. Borrower is the owner in fee of the Land. The Loan shall
be repaid in full no later than the Maturity Date, in accordance with this
Agreement and the other Loan Documents.

2.2.          Loan Amount. Subject to the terms and conditions of this
Agreement, Lender shall lend to Borrower and Borrower shall borrow from Lender
Three Million Two Hundred Thousand ($3,200,000.00) Dollars, which shall bear
interest and be repaid as set forth in the Note.

2


--------------------------------------------------------------------------------


2.3.          Loan Disbursement. The purpose of the Loan is to finance
Borrower’s acquisition of the Land. The proceeds of the Loan shall be fully
disbursed of even date herewith by check or wire transfer to the Title Agent to
be applied on account of the purchase price for the Land.

3.   REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender
as of the date hereof and at all times when this Agreement shall remain in
effect or the indebtedness evidenced by the Note shall remain outstanding that:

3.1.          Organization and Good Standing. Borrower is/are duly organized,
validly existing and in good standing under the laws of the State of Delaware
and Spitz, Inc. is registered as a foreign corporation and is in good standing
in the Commonwealth of Pennsylvania and in any other jurisdiction in which
Borrower was organized. The character of the properties owned or leased by
Borrower and the nature of Borrower’s. businesses do not require Borrower to be
qualified and in good standing in any other state in order to avoid material
liability or disadvantage. Certified copies of Borrower’s organizational
documents and all amendments thereto have been delivered to Lender and are
current, correct and complete as of the date hereof

3.2.          Power and Authority. Borrower has full power and authority (i) to
own Borrower’s properties, and Spitz, Inc, has full power and authority to own
the Land, and (ii) to conduct Borrower’s businesses as now conducted and as to
be conducted in connection with the operation of the Land. Borrower has full
power and authority to execute, deliver and comply with the provisions of each
of the Loan Documents executed by Borrower. Each of the Loan Documents executed
by Borrower constitute the legally binding obligation of Borrower enforceable
against Borrower in accordance with its terms.

3.3.          No Litigation. There is no action, suit or proceeding pending or,
to the knowledge of Borrower, threatened against or affecting Borrower or all or
any portion of the Land or Borrower’s business, except actions, suits and
proceedings fully covered (except for deductibles) by insurance.

3.4.          Conflict. Neither the execution nor the delivery of any of the
Loan Documents, nor the performance or satisfaction by Borrower of any of the
provisions thereof, will conflict with or result in a breach of any of the
provisions of any applicable Legal Requirements, or any agreement or other
instrument to which Borrower is a party or by which Borrower is bound, or result
in the creation or imposition of any lien, charge or encumbrance upon any
property of Borrower, or the Land other than any lien created pursuant to any of
the Loan Documents.

3.5.          Consent. No consent, approval or other authorization of or by any
Governmental Authority is required in connection with the execution or delivery
by Borrower of any of the Loan Documents, or compliance with or performance of
any of the provisions thereof.

3.6.          Permits and Approvals. Borrower has secured all licenses, permits,
authorizations, consents and approvals required by any Governmental Authority
for the use and occupation of the Land as commercial real estate and the
operation of Borrower’s business thereon.

3


--------------------------------------------------------------------------------


3.7.          Compliance: Zoning. Borrower has complied with all Legal
Requirements and all recorded instruments affecting the Land and the use thereof
complies with all zoning and use-related Legal Requirements.

3.8.          Financial Statements.

3.8.1.       The financial statements of Borrower delivered to Lender prior to
the date hereof are Borrower’s most current financial statements and fully and
accurately present the financial condition of Borrower as of the date thereof,
in accordance with generally accepted accounting principles consistently
applied. There are no liabilities or obligations of Borrower which are
individually or in the aggregate material, either accrued, absolute, contingent
or otherwise, except (i) to the extent set forth in the balance sheets and the
notes thereto and not heretofore paid or discharged, and (ii) those incurred
subsequent to the date of the foregoing financial statements, which are
consistent with past business practice and in the normal and ordinary course of
business.

3.8.2.       Since the dates of the foregoing financial statements, there has
not been (i) any material adverse change in the financial condition or in the
operations, business or property of Borrower or (ii) any damage, destruction or
loss, whether or not covered by insurance, materially and adversely affecting
the operations, business or property of Borrower. Borrower is not aware of any
fact or circumstance, which (with or without the passage of time or the giving
of notice or both) would or could result in any such change.

3.9.          Taxes and Assessments. All federal, state and other tax returns
and reports of Borrower required to be filed have been duly filed, and all
federal, state and other taxes, assessments (including assessments for municipal
improvements), fees or other governmental charges imposed upon Borrower or the
Land which are due and payable have been paid. Borrower is not aware of any
proposed material tax or other assessments against it, or the Land, and no
extension of time for assessment or payment of any federal, state or local tax
by the Borrower is in effect, unless an extension has been applied for and
granted and any taxes due with such extension paid.

3.10.        Title.

3.10.1.     Spitz, Inc. holds good, indefeasible and marketable fee simple title
to the Land, free and clear of all mortgages, liens, encumbrances, ground rents,
leases, tenancies, licenses, security interests, covenants, conditions,
restrictions, rights-of-way, easements, encroachments and any other matters
affecting title except (i) the Permitted Exceptions, and (ii) the liens and
encumbrances created in favor of Lender pursuant to the Loan Documents.

3.10.2.     Lender’s right, title and interest in and to each of the agreements,
documents, instruments, contracts, permits, licenses and other materials and
assets, if any, assigned to Lender pursuant to this Agreement and the other Loan
Documents are free and clear of all liens, encumbrances, leases, licenses,
covenants, conditions, restrictions, security interests, other assignments and
other matters affecting title (except the Permitted Exceptions), and Borrower is

4


--------------------------------------------------------------------------------


permitted to assign such agreements, documents, instruments, contracts, permits,
licenses and other materials and assets. Borrower is without knowledge of the
existence of any default under or breach of any of the foregoing.

3.10.3      Spitz, Inc. is lawfully authorized to mortgage and encumber the
Land.

3.10.4      Borrower has not created, and will not create, or permit or suffer
to be created, any liens, encumbrances or security interests in or on the Land
other than the Mortgage, or create, or permit or suffer to be created, any
reservation of title by any party other than Lender with respect to any portion
of the Land, other than liens in favor of Lender.

3.11.        Utilities. All utility services necessary for the full use,
development and enjoyment of the Land as currently improved, are available at no
cost or expense at the title lines of the Land (or, if they pass through
adjoining private land, in accordance with valid public or unencumbered private
easements which inure to the benefit of Borrower and run with the Land, copies
of which have been delivered to Lender) including, without limitation, sanitary
sewers, storm sewers, water, electricity, and telephone.

3.12.        Roads. The Land is located along a dedicated public street, and if
not located a dedicated public street, access to the Land is insured, and all
curb-cut and street opening permits or licenses required for vehicular access to
and from the Land to any adjoining public street or highway have been obtained
and paid for by Borrower and are in full force and effect. All roads necessary
for the full utilization of the Land for its intended purposes have either been
completed or the necessary rights of way therefore have been acquired by
Borrower or by the appropriate Governmental Authority having jurisdiction.

3.13.        Insurance. No notice has been received from any insurance company
which issued any of the insurance policies or any of their agents, brokers or
representatives, stating in effect that any such policy (i) will not be renewed,
(ii) will be renewed only at a higher premium that is presently payable
therefore, or (iii) will be renewed only with lesser or less complete coverage
than is presently provided.

3.14.        No Default. No event has occurred and is continuing that is an
Event of . Default or which would be an Event of Default with the passage of
time or the giving of notice or both.

3.15.        Condemnation. There is no pending condemnation, expropriation,
eminent domain or similar proceeding affecting the Land or any portion thereof,
and Borrower had not received any written or oral notice of any thereof and has
no knowledge that any such proceeding is contemplated.

3.16.        Leases: Agreements for Purchase. There are no leases or agreements
of purchase and sale for all or any portion of the Land.

3.17.        Representations and Warranties True and Correct. The
representations and warranties of Borrower made to Lender are true, correct and
complete in every material respect. No representation,

5


--------------------------------------------------------------------------------


warranty or statement of Borrower contained herein or in any of the Loan
Documents or in any other document, instrument or certificate delivered to
Lender pursuant hereto or in connection with the transactions contemplated
hereunder contains any untrue statement of any material fact, or omits or shall
omit to state a material fact the absence of which makes such representation,
warranty or statement misleading.

3.18         Compliance With Laws Respecting Acquisition. Borrower shall and has
complied with all requirements of local and state law in connection with the
acquisition ofthe Land.

4.   COVENANTS OF BORROWER

4.1.          Affirmative Covenants. Borrower covenants and agrees that, from
the date hereof and so long as this Agreement shall remain in effect or the
indebtedness evidenced by the Note shall remain outstanding, Borrower shall:

4.1.1.       Existence. Do or cause to be done all things necessary to preserve
and keep Borrower’s legal existence in full force and effect under the laws of
the State of Delaware and Spitz, Inc.’s foreign registration in full force and
effect under the laws of the Commonwealth of Pennsylvania and in any other
jurisdiction in which Borrower may have been organized, and to remain and cause
Borrower to remain qualified and licensed in all jurisdictions in which such
qualification or licensing is required for the conduct of Borrower’s business,
including, without limitation, Pennsylvania. Borrower shall promptly deliver to
Lender any and all documents evidencing an amendment to or modification of the
articles of incorporation, certificate of organization, bylaws, operating
agreements or other organization documents respecting Borrower.

4.1.2.       Required Notices. Give, or cause to be given, prompt written notice
to Lender of (i) any action or proceeding instituted by or against Borrower or
the Land by or before any Governmental Authority, or any such proceeding
threatened against Borrower, the Land which, if adversely determined, could have
a material and adverse effect upon the business, assets or condition (financial,
legal or otherwise) of Borrower or the Land, (ii) any other action, event or
condition of any nature which may have a material and adverse effect upon the
business or assets of Borrower or which, with the giving of notice or the
passage of time or both, would constitute an Event of Default under this
Agreement or a default under any other material contract, instrument or
agreement to which Borrower is a party or by which Borrower or any of Borrower’s
properties or assets may be bound or subject, or (iii) any action or proceeding
respecting the current development and use of the Land for commercial purposes.

4.1.3.       Payment of Debts, Taxes. Pay and discharge or cause to be paid and
discharged when due and prior to the accrual thereon of interest or penalty, all
taxes, assessments and governmental charges or levies imposed upon the Land,
Borrower or their income or receipts, or any of their properties, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof, unless
the same shall be contested by Borrower in good faith and with due diligence by
appropriate proceedings and Borrower shall have posted a bond or escrow with
Lender equal to such contested amount.

4.1.4.       Compliance. Promptly and faithfully comply with, conform to and
obey all present and future Legal Requirements applicable to

6


--------------------------------------------------------------------------------


Borrower, or the Land, all present and future requirements affecting title to
the Land, the Loan Documents, all” agreements of purchase, if any, for all or
any portion of the Land, and all leases now or hereafter entered into from time
to time, and all other agreements and covenants to which Borrower is bound or
subject. Promptly and faithfully comply with, conform to and obey all present
and future orders, rules, regulations and requirements of any national or local
board of fire underwriters relating in any way to the Land or any portion
thereof. Promptly pay all license and permit fees and similar municipal charges
relating in any way to the Land or any portion thereof or the construction or
use of any building and improvement placed or to be placed upon and forming a
part of the Land. Borrower shall immediately notify Lender of Borrower’ s
receipt of notice from any Governmental Authority or any national or local board
of fire underwriters relating to the construction, use or occupancy of the Land
or any part thereof, or which requires any action to be taken with respect to
the Land or any part thereof or which could have an adverse effect on the Land
or any part thereof.

4.1.5.       Maintenance. Cause the Land to be kept in good condition and repair
as set forth in the Mortgage, and operate the same properly, efficiently and in
compliance with all Legal Requirements.

4.1.6.       Books and Records. Keep, or cause to be kept, in accordance with
generally accepted accounting principles consistently applied, proper and
complete books of record and account concerning affairs of Borrower and the Land
and make such records available in Borrower’s offices at all reasonable times
upon reasonable prior notice for inspection by Lender. Borrower agrees to
maintain accounting records for the Land separate from any other accounting
records which Borrower may maintain. Borrower agrees to retain all such books
and records for a period of two (2) years after the repayment in full of the
Loan.

4.1.7.       Financial Statements. So long as the Loan or any portion thereof
remains outstanding, Borrower, at Borrower’s sole cost and expense, shall
deliver or cause to be delivered to Lender current and complete financial
statements and other information on a consolidated basis as follows:

a.             Within ninety (90) days following the end of Borrower’s fiscal
year and each fiscal quarter, respectively, in each year, Borrower shall deliver
to Lender the Borrower’s Annual Report on Form 10-KSB and quarterly report on
Form 10-QSB, each of which will include financial statements consisting of a
balance sheet, income statement and statement of source and application of funds
for Borrower. Such financial statements for Borrower (i) shall, in the case of
the annual statements be accompanied by an audit opinion by a certified public
accounting firm selected and paid for by Borrower and satisfactory to Lender (it
being agreed that the Borrower’s certified public accounting firm as of the
Closing Date is acceptable to the Lender), (ii) shall be prepared in accordance
with generally accepted accounting principles consistently applied, (iii) shall
be in form reasonably satisfactory to Lender and (iv) shall be” certified as
true, correct and complete by the Borrower’s chief financial officer.

b.             Borrower shall deliver to Lender such other financial information
as to Borrower as Lender from time to time may request, all such information to
be provided in form and time frame reasonably satisfactory to Lender.

7


--------------------------------------------------------------------------------


c.             Within thirty (30) days of the date the same are due for filing
(including any available extensions properly applied for) Borrower shall deliver
to Lender copies of Borrower’s Federal Income Tax Returns. All copies of such
returns shall be certified by Borrower as true and correct and as actually filed
with the Internal Revenue Service.

All such financial statements required by Lender hereunder shall be prepared in
accordance with generally accepted accounting principles consistently applied by
an independent certified public accountant acceptable to Lender. Borrower shall
promptly notify Lender in writing if there is any material adverse change since
the date of the last preceding statement submitted to Lender in the financial
position of Borrower, and if there has been such a change, a detailed
explanation thereof.

4.1.8. Change in Circumstances. Promptly notify Lender in writing of any change
in any fact or circumstance represented or warranted by Borrower herein or in
any other documents furnished to Lender in connection with this Agreement.

4.1.9.       Additional Instruments. Execute such additional instruments as may
be requested by Lender in order to carry out the intent of this Agreement and
the other Loan Documents and to perfect or give further assurances of any of the
rights granted or provided for hereunder or under any of the other Loan
Documents.

4.1.10.     Indemnification. Indemnify, defend and hold harmless Lender and its
officers, directors, employees and agents from and against any and all
liabilities, losses, claims, damages and expenses, including reasonable
attorneys’ fees and expenses, of any kind or nature directly or indirectly
resulting from or arising out of the Loan, or the Loan Documents, or any act or
omission by Lender or its officers, directors, employees or agents, in
connection therewith, including, without limitation, all claims for commissions
by any broker or intermediary, disputes between or among Borrower, any
Governmental Authorities, subcontractors, material suppliers, purchasers and
tenants, unless caused by the gross negligence or willful malfeasance of Lender
or its officers, directors, employees or agents.

4.1.11.     Reimbursement of Costs. Reimburse Lender for all of Lender’s costs
payable to third parties incidental to the preparation and making of the Loan,
including, without limitation, monthly credit reports, recording fees, filing
fees, surveys and premiums for title insurance as may be required by Lender, the
fees and expenses of any consultant employed by Lender, and all costs and
expenses of Lender’s counsel relating to preparation or approval of any of the
Loan Documents, examination of matters subject to Lender’s approval and legal
services rendered in connection with Borrower’s failure to perform in accordance
with the Loan Documents or otherwise relating to the transaction. All such costs
billed at or prior to the Closing Date shall be paid on or before the Closing
Date.

4.1.12.     Notices. Forward to Lender copies of all notices given or received
by Borrower to or from; (i) any purchaser or tenant for any portion of the Land,
(ii) any subcontractor or material supplier respecting the Land, (iv) any
insurer or insurance underwriters

8


--------------------------------------------------------------------------------


respecting the Land or Borrower’s business, (v) any utility company respecting
the Land or the Borrower’s business, or (vi) any Governmental Authority
respecting the Land or the Borrower’s business (including, without limitation,
notices of nonconforming construction, notices relating to Hazardous Materials
and any Environmental Laws as those terms are defined in the Note and Mortgage,
and notice of inability to perform the terms of any contract or agreement),
promptly upon the giving or receipt of such notice.

4.1.13.     Loan Proceeds. Use Loan proceeds for the purposes identified in the
Commitment and this Loan Agreement.

4.1.14.     Bank Accounts. Borrower shall maintain all deposit, operating and
escrow accounts relating to the Land with Lender.

4.1.15.     Inspection. Permit Lender, its agents, employees and
representatives, to enter and to inspect the Land at any reasonable time upon
one (1) business day prior notice for the purposes of making site and building
investigations and performing soil, groundwater, structural and other tests.
Lender, or any persons designated by it, shall have the right to call at
Borrower’s place or places of business at any reasonable time upon one (1)
business day notice, and without hindrance or delay, to inspect, audit, check
and make extracts from Borrower’s books, records, journals, orders, receipts and
any correspondence and other data relating to the Borrower’s business or to any
other transactions between the parties hereto, and shall have the right to make
direct verification from the account debtors with respect to any or all
accounts.

4.2.          Negative Covenants. Borrower covenants and agrees that from the
date hereof and for so long as this Agreement shall remain in effect or the
indebtedness evidenced by the Note shall remain outstanding, Borrower shall not:

4.2.1.       Amendment or Modification. Amend, vary or modify, or permit to be
amended, varied or modified, any agreement, document or instrument assigned to
Lender.

4.2.2.       Conveyance. Sell, assign, transfer, convey, lease or otherwise
dispose of the Land, or any part thereof or interest or estate therein, or
otherwise permit ownership or control of the Land or any portion thereof to be
other than in Spitz, Inc.

4.2.3.       Governing Documents, Directors. Amend, or permit to be amended, the
governing documents pursuant to which Borrower was organized and is operating or
permit a change of the majority of the members of the board of directors of
Borrower during any twelve (12) month period.

4.2.4.       Encumbrances. Create by mortgage, pledge, assignment, security
agreement or otherwise, or suffer to exist, any security interest, pledge, lien,
charge or other encumbrance upon the Land or any portion thereof, except (i) the
liens or security interests created pursuant to the Loan Documents or other
liens or security interests in favor of Lender; (ii) mechanics or tax liens
being contested by Borrower in good faith and due diligence in appropriate
proceedings with the approval of Lender, a bond or escrow having been posted
with Lender for the full amount of such contested lien; and (iii) with the prior
written consent of Lender, easements and licenses for the operation of the Land.

9


--------------------------------------------------------------------------------


4.2.5.       Other Borrowing and Guaranties. Undertake any additional financing
in connection with the purchase or improvement of the Land or any part thereof,
or borrow, in the aggregate, any sum in excess of Two Hundred Thousand
($200,000.00) from any person or persons, or assume, guaranty, endorse or
otherwise become contingently liable upon, or responsible for, the obligation of
any person other than as expressly provided in the Loan Documents, if to do so
in the judgment of Lender would have a material adverse impact on the financial
condition or status of Borrower.

5.   EVENTS OF DEFAULT AND REMEDIES.

5.1.          Events of Default. The occurrence of anyone or more of the
following shall constitute an “Event of Default” hereunder:

5.1.1.       The occurrence of an event of default under the Note or any other
Loan Document.

5.1.2.       The issuance of any levy, writ or process of execution or
attachment against Borrower or any property or assets of Borrower, including
without imitation the Land, or the levy or service of any such writ.

5.1.3.       The entry or filing of any judgment, lien, encumbrance, notice
oflien, attachment, levy or any other adverse charge against Borrower or the
Land or any portion thereof which is not discharged within twenty (20) days
unless it is being contested by Borrower in good faith and due diligence in
appropriate proceedings with the approval of Lender, a bond or escrow having
been posted with Lender for the full amount of such contested lien.

5.1.4.       The failure of Borrower to comply with the requirements of any
Governmental Authority concerning the Land unless the same shall be contested by
Borrower in good faith and with due diligence by appropriate proceedings and
Borrower shall have posted a bond or escrow with Lender in an amount
satisfactory to Lender.

5.1.5.       The failure of Borrower to maintain any insurance or policy of
insurance required by this Agreement or the Mortgage for a period in excess
often (10) days from the date of written notice from Lender of the lapse or
absence of any such insurance or policy of insurance.

5.1.6.       The failure of Borrower to provide or furnish to Lender within
thirty (30) days of written request, proof of any insurance or policy of
insurance required by this Agreement or the Mortgage.

5.1.7.       The failure of Borrower to provide or furnish to Lender within
thirty (30) days of written request, any financial statement, tax return or
other information required to be delivered to Lender pursuant to this Agreement
or any other Loan Document.

5.1.8.       The failure of Borrower to comply, after any applicable notice or
cure period, with any requirements of any recorded instrument or other agreement
concerning the Land.

10


--------------------------------------------------------------------------------


5.1.9.       The making by Borrower of any amendment to or modification to any
document, instrument or item which has been approved by Lender in accordance
with the provisions hereof

5.1.10.     The failure by Borrower to pursue promptly and with due diligence
and in good faith any remedy under any contract or agreement with respect to the
Land available as the result of any material default by the other party thereto.

5.1.11.     The failure of Borrower to perform or comply with any of the terms,
conditions, provisions, agreements and covenants contained herein or in any of
the Loan Documents or in any other document, agreement or instrument given by or
in behalf of Borrower in connection with the Loan.

5.1.12.     The default by Borrower or any affiliate, owner or subsidiary
thereof, under any other loans or indebtedness between Lender and Borrower or
any affiliate, owner or subsidiary thereof, including without limitation the
occurrence of an event of default under that certain Line Of Credit Agreement
dated June 12, 1997 between Lender and Borrower, amended by that certain
Modification Agreement dated July 7, 2000, and further amended by that certain
Second Modification Agreement dated July 18, 2002, respecting a Two Million
($2,000,000.00) Dollar commercial revolving line of credit.

5.1.13.     The falsity or incorrectness, regarded by Lender as material, of any
representation or warranty made to Lender, or any financial statement given to
Lender, by Borrower in or in connection with the Loan, this Agreement or any of
the Loan Documents.

5.2.          Remedies. Upon the occurrence of any Event of Default, Lender may
exercise as it may deem necessary or appropriate, any one or more of the
following rights and remedies:

5.2.1.       Declare immediately due and payable all sums under the Note which
are then unpaid, together with all accrued interest.

5.2.2.       Exercise any other right or remedy provided herein, in any of the
Loan Documents, at law or in equity.

5.3.          Verification of Amounts Due/Declaration of No Set-Off. In any
action or proceeding for recovery of any sums expended by Lender in connection
with the operation and/or maintenance of the Land or otherwise due to Lender
pursuant to the terms hereof, a statement of such expenditures, verified by the
affidavit of an officer of Lender, shall be prima facie evidence of the amounts
so expended and of the propriety of and necessity for such expenditures, and the
burden of proving the contrary shall be upon Borrower. Within ten (10) days
after being requested to do so by Lender, Borrower shall furnish to Lender or to
any assignee of the Note and/or the Mortgage, a written statement in form and
substance satisfactory to Lender stating the entire outstanding amount of the
indebtedness evidenced by the Note and stating that Borrower has no offsets,
recoupments, counterclaims or defenses or, if such offsets, recoupments,
counterclaims or defenses are alleged to exist, the nature and extent thereof.
In the event Borrower fails to furnish to Lender a written statement within ten
(10) days after being requested to do so, or if such

11


--------------------------------------------------------------------------------


statement does not contain all of the information required, then except to the
extent set forth in Borrower’s timely delivered written statement, Borrower
shall be deemed to accept and concur with Lender’s statement of the entire
outstanding amount of the indebtedness evidenced by the Note and agree that
Borrower has no offsets, recoupments, counterclaims or defenses.

5.4.          Borrower’s Property. As security for the Loan and for the
obligation and liabilities of Borrower hereunder and under each of the Loan
Documents, Lender is hereby given a lien upon and a security interest in all
funds and property of Borrower which may hereafter be deposited with or come
into the possession of Lender, and for such purpose this Agreement shall
constitute a security agreement under the Pennsylvania Uniform Commercial Code
and Lender shall have all rights and may exercise all of the remedies of a
secured party under the applicable provisions of the Pennsylvania Uniform
Commercial Codes with respect to such funds and property of Borrower.

5.5.          Remedies Cumulative. The rights and remedies of Lender provided
for in this Agreement, in any of the other Loan Documents, and in any other
instrument, document or agreement given by or on behalf of Borrower in
connection with the Loan, shall be cumulative and concurrent and shall not be
exclusive of any right or remedy provided by law, in equity or otherwise. Said
rights and remedies may, at the sole and exclusive discretion of Lender, be
pursued singly, successively or together, and may be exercised as often as
occasion therefore shall arise. No grace period, qualification or condition
stated with respect to any Event of Default shall change, modify, amend or
extend, or will be construed as an undertaking by Lender to change, modify,
amend or extend the time for making any installment due under the Note or the
Maturity Date, which time for making any installment and Maturity Date remain
always of the essence of this Agreement.

5.6.          Lender’s Right to Remedy Defaults. If Borrower fails to pay when
due any sum required to be paid by Borrower or fails to perform any obligation
of Borrower hereunder, Lender, at its option; upon at least ten (10) days prior
notice to Borrower, shall have the right, but not the obligation, to pay any
such sum and to perform any such obligation and Lender shall have the right, but
not the obligation, to pay any sum or to take any action which Lender deems
necessary or advisable to protect the security for the Loan including without
limitation the Mortgage and the Land, all without prejudice to any of Lender’s
rights or remedies available hereunder or under any of the Loan Documents or
under any other documents or instrument given by or on behalf of Borrower in
connection with the Loan, at law, or in equity. The amount of all payments so
made by Lender, together with all costs so incurred by Lender, shall immediately
be due and payable from Borrower to Lender, together with interest at the rate
set forth in the Note in the event of a default. All such amounts, together with
interest as aforesaid, shall be added to and evidenced by the Note and be
secured by the Mortgage, and Lender may charge all such amounts and interest as
advances of the Loan and may deduct such amounts and interest as advances of the
Loan thereafter to be advanced hereunder from any funds or property deposited by
Borrower with Lender.

6.   INSURANCE.

6.1.          Coverage. Borrower shall, from and after the date hereof and at
all times while this Agreement is in effect or the Note remains outstanding,
maintain at Borrower’s sole expense, insurance in amounts, with deductibles
satisfactory to Lender written by stock or nonassessable

12


--------------------------------------------------------------------------------


mutual carriers licensed in Pennsylvania with a general policy holders rating of
“A” or better and a financial rating of VI or better in the most recent edition
of “Best’s Key Rating Guide, Property-Casualty”, published by Alfred M. Best
Co., Inc. Without limiting the generality of the foregoing, Borrower shall
maintain the following minimum coverages, unless otherwise agreed to in writing
by Lender:

6.1.1.       All risk, fire, hazard and extended coverage insurance with
vandalism and malicious mischief endorsements on all buildings and structures to
the extent of one hundred percent (100%) of the replacement value thereof
pursuant to full replacement value endorsements naming Lender as mortgagee and
additional insured pursuant to a standard mortgagee loss payable clause, and;

6.1.2.       Commercial general public liability insurance covering all
operations of Borrower in connection with the Collateral, with contractual
liability endorsement, naming Lender as additional insured in amounts not less
than: (i) bodily injury: $3,000,000,000 for each occurrence, $3,000,000,900 in
the aggregate, and (ii) property damage: $1,000,000,000 for each occurrence, and
$3,000,000_000 in the aggregate; and

6.1.3.       Rent insurance against loss of income arising out of damage or
destruction by fire or the perils of extended coverage insurance, in an amount
equal to one (1) year’s gross rental income to the owner of the Land, or
business interruption insurance in an amount as required by Lender from time to
time, but not to exceed Mortgagee’s reasonable estimate of the annual cost of
debt service on the Note, taxes; insurance and maintenance for the Land.

6.2.          Certificates; Notices.

6.2.1.       Borrower shall furnish to Lender, certificates certifying to the
insurance required by Paragraph 6.1, (as Lender may request) and expressly
granting Lender the same protections as if Lender held the original policies,
(i) on or before the closing date, (ii) no fewer than twenty (20) days prior to
the renewal or replacement of existing coverage or the obtaining of additional
coverage, and (iii) at any other time upon the request of Lender.

6.2.2.       Each insurance policy of Borrower shall contain a provision (i)
requiring the insurer to notify Lender, in writing and at least thirty (30) days
in advance of any cancellation, expiration or material change in the policy, and
(ii) stating that any loss otherwise payable thereunder shall be payable
notwithstanding any act or neglect of the insured and notwithstanding ( a) any
change in title to or ownership of the Land or (b) any provision of the policy
relieving the insurer thereunder of liability for any loss by reason of the
existence of other policies of insurance covering the Land against the peril
involved, whether or not collectible, provided such coverage is available to
Borrower at reasonable cost.

6.2.3.       If the insurance, or any part thereof, shall expire, or be
withdrawn, or become void or unsafe, in the opinion of Lender, by reason of
Borrower’s breach of any condition thereof, or become void or unsafe, in the
opinion of Lender, by reason of the failure or impairment of the capital of any
company issuing such certificates, Borrower shall place new insurance in
accordance with this Agreement. All renewal policies, with premiums paid, shall
be delivered to Lender at least thirty (30) days prior to the expiration of the
existing policies.

13


--------------------------------------------------------------------------------


6.2.4.       The insurance described in Paragraph 6.1 hereof shall not provide
for deductibles in excess of amounts approved by Lender and, though obtained,
maintained and paid for by Borrower, shall provide that loss thereunder shall be
payable to Lender under a standard mortgagee’s loss payee clause.

6.3.          Lender May Provide Insurance. In any instance where insurance is
not provided by Borrower as required hereunder, Lender may at its option, but
shall not be required to, secure such insurance as Lender deems appropriate to
cover Lender’s interests, without obligation to insure Borrower’s interests, and
charge the cost of the same to Borrower, to be secured by the Loan Documents.

7.   MISCELLANEOUS.

7.1.          Lender’s Discretion. If any condition of this Agreement requires
the submission of evidence of the existence or non-existence of a specified fact
or facts, or implies as a condition the existence or non-existence of such fact
or facts, Lender will, at all times, be free independently to establish to its
satisfaction and in its discretion (unless otherwise specified) such existence
or non-existence. Where any matter herein requires the approval or consent of
the Lender, the decision to give or refuse to give such approval or consent
shall be within Lender’s discretion unless otherwise specified.

7.2.          No Third-Party Beneficiary. The parties do not intend the benefits
of this Agreement to inure to any third party or any of their respective
creditors for debts or claims accruing to any such persons against Borrower.
Lender shall not be liable for the manner in which any advance may be applied by
Borrower. Notwithstanding anything contained herein or in any of the other Loan
Documents, or any conduct or course of conduct by or between Borrower and Lender
before or after the execution of this Agreement, this Agreement shall not be
construed as creating any right, claim or cause of action against Lender or any
of its officers, directors, agents or employees, in favor of any other person
other than Borrower. Without limiting the generality of the foregoing, any
advances made to any insurer, contractor, subcontractor or supplier of labor or
materials or other creditor of Borrower, whether or not such advances are
approved by Lender, shall not be deemed a recognition by Lender of third party
beneficiary status of any such person. No part of the Loan will be at any time
subject or liable to attachment or levy at the suit of any creditor of Borrower,
or of any contractor, subcontractor or supplier of labor, materials or services,
or any of their respective creditors, and regardless of any other term,
condition or provision hereof, no such third party will have any status, right
or entitlement hereunder.

7.3.          Reliance on Representations and Warranties. Lender shall be
entitled to rely upon the representations and warranties of Borrower set forth
in any of the Loan Documents without any investigation by Lender and
notwithstanding any investigation conducted by Lender or on its behalf before or
after the date hereof.

7.4.          Assignment.

7.4.1.       The rights of Borrower hereunder and under any other Loan Document
shall not be assignable in any respect without the prior

14


--------------------------------------------------------------------------------


written consent of Lender, which consent may be granted or withheld in Lender’s
sole discretion. In any case, Borrower shall remain liable for repayment of all
sums advanced hereunder before and after such assignment.

7.4.2.       All or any portion of the Loan or any of the Loan Documents may be
endorsed, assigned or transferred in whole or in part by Lender, and any such
holder or assignee thereof shall succeed to and be possessed of the rights of
Lender under the Loan Documents to the extent so endorsed, transferred or
assigned.

7.4.3.       Subject to the foregoing, this Agreement shall be binding upon, and
shall inure to the benefit of, Borrower and Lender and their respective personal
representatives, heirs, successors and assigns.

7.5.          Communications. All communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been given or made
when hand delivered or delivered by guaranteed overnight delivery, or upon
deposit in the United States mail, postage prepaid, certified or registered
mail, return receipt requested, addressed as follows:

7.5.1.       If to Lender:

First Keystone Bank
22 West State Street
Media, Pennsylvania 19063
Attention: A. Charles Amentt, Jr.
Senior Vice President, Lending

                With a required copy to:

Donn L. Guthrie, Esquire
10 Beatty Road
Media, Pennsylvania 19063

7.5.2.       If to Borrower:

Transnational Industries, Inc. and
Spitz, Inc.
P.O. Box 198
Route 1
Chadds Ford, Pennsylvania 19317

                With a required copy to:

Steven G.Brown, Esquire
Petrikin, Wellman, Damico, Brown & Petrosa
109 Chesley Drive
Media, Pennsylvania 19063

15


--------------------------------------------------------------------------------


or in any case to such other address as either party may designate from time to
time by notice to the other in the manner set forth herein.

7.6.          Headings. The headings preceding the text of the sections and
subsections of this Agreement are used solely for convenience of reference and
shall not affect the meaning or interpretation of this Agreement.

7.7.          Time of the Essence. All dates and times for performance set forth
herein or in any of the other Loan Documents (whether or not elsewhere so
stated) are of the essence.

7.8.          No Brokers. Borrower represents and warrants that Borrower has
taken no action which would or might render it liable for payment of any
brokerage or placement fees or commissions on account of the transactions
contemplated by the Loan Documents, and Borrower will indemnify, defend and hold
harmless Lender from any claims made in connection therewith.

7.9.          Governing Law. The Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such state or other
jurisdiction to the contrary, and without the aid of any canon, custom or rule
of law requiring construction against the draftsman.

7.10.        Severability. Any provision in any of the Loan Documents which is
determined to be unenforceable or invalid shall be ineffective to the extent of
such unenforceability or invalidity without affecting the remaining provisions
thereof.

7.11.        Survival. All agreements, representations and warranties made in
this Agreement shall survive the closing hereunder and the making of all
advances hereunder.

7.12.        Entire Agreement: Controlling Document; Amendment. This Agreement,
together with the exhibits hereto, which are incorporated herein by reference,
and the other Loan Documents embody the entire agreement and understanding
between Borrower and Lender with respect to the subject matter hereof and
supersede all prior commitments, agreements and understandings relating to the
subject matter hereof. The provisions of this Agreement (including the exhibits
attached hereto) shall be deemed complementary to the provisions of the other
Loan Documents, but in the event of conflict, the provisions hereof shall be
deemed to modify and supersede the conflicting provisions in such other Loan
Documents and to control to the extent enforceable under applicable law. Neither
this Agreement nor any of the other Loan Documents may be modified or amended
except by a written agreement executed by the party against which enforcement is
sought.

7.13.        Indulgences, Etc. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement (a “Right”) shall operate as a waiver thereof, nor shall any single or
partial exercise of any Right preclude any other or further

16


--------------------------------------------------------------------------------


exercise of the same or of any other Right, nor shall any waiver of any Right
with respect to any occurrence be construed as a waiver of such Right with
respect to any other occurrence. No waiver shall be effective unless it is in
writing and. is signed by the party asserted to have granted such Waiver.

7.14         Counterparts. This Agreement may be executed in one or more
counterparts, via facsimile transmission or otherwise, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

7.15.        TRIAL BY JURY. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH,
THIS AGREEMENT, THE NOTE, THE MORTGAGE, ANY OTHER DOCUMENT OR INSTRUMENT
RELATING HERETO OR THERETO, ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF THE LENDER OR BORROWER IN CONNECTION HEREWITH OR
THEREWITH. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER TO MAKE THE
LOAN EVIDENCED BY THE NOTE.

[THIS SPACE INTENTIONALLY LEFT BLANK. SIGNATURE PAGE FOLLOWS.]

17


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower and
Lender, have caused this Agreement to be duly executed under seal as of the date
first above written.

 

LENDER:

 

 

 

FIRST KEYSTONE BANK

 

 

 

 

 

BY:

/s/ A. Charles Amentt, Jr.

 

 

 

 

 

BORROWER:

 

 

 

TRANSNATIONAL INDUSTRIES, INC.

 

 

 

BY:

/s/ Jonathan Shaw

 

 

 

 

 

ATTEST:

/s/ Paul Dailey

 

[Corporate Seal]

 

 

 

 

 

SPITZ, INC.

 

 

 

BY:

/s/ Jonathan Shaw

 

 

 

ATTEST:

/s/ Paul Dailey

 

[Corporate Seal]

 

18


--------------------------------------------------------------------------------